ORDER

PER CURIAM:
Willis J. Johnson was convicted, following jury trial, of stealing over $150.00, § 570.030, RSMo 1994, and sentenced to five years imprisonment. He appeals his conviction of stealing clothing from a department store, claiming that the trial court abused its discretion in denying a defense motion for mistrial following the testimony of a defense witness mentioning that Mr. Johnson had been in the store on other days besides the day of the events that formed the basis for his conviction.
Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule 30.25(b).